MORRISON, Presiding Judge.
The offense is the sale of whiskey in a dry area, the punishment, a fine of $500.00.
The information charged that Roy Moore and the appellant, acting together, sold the whiskey to one Mason. Severance was granted, and appellant alone was on trial and has appealed.
Texas Liquor Control Inspectors Mason and Brewer testified that they went to Commerce; and, after unsuccessfully attempting to buy whiskey from appellant and later from Roy Moore, they took Moore in their automobile to a certain place in the flats where they parked their automobile; and shortly thereafter the appellant drove up behind their automobile and stopped.
They stated that Mason there delivered $2.50 to Moore; that he went back to appellant’s automobile, delivered the money to her, and received from her a half-pint of whiskey; and that Moore then returned to their automobile and delivered the whiskey to Mason.
The appellant, testifying in her own behalf, denied the entire transaction. Moore testified and admitted that he sold the whiskey to the officer but denied that he had gotten it from the appellant.
Under Moore’s testimony, he alone made the sale.
Under the state’s theory, the sale was made by the appellant to Moore and not to Mason, as was alleged. It follows that the proof does not support the information.
The judgment is reversed and the cause remanded.